DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2017/059943 filed 11/03/2017, which has PRO 62/456,188 filed 02/08/2017 *, and has PRO 62/417,058 filed 11/03/2016. 
(*) Data provided by applicant is not consistent with PTO record.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kate Tetzlaff on 05/10/2022.

The application has been amended as follows: 
Canceled claims 2, 13 and 20.
In claim 1, line 7, replaced “for the passage of at least one flexible member” with “, at least one flexible member passed through the at least one opening” after “one opening”.
In claim 1, line 14, deleted “and” after “radially extended;”.
In claim 1, line 17, added “; wherein the at least one loop comprises a first loop and a second loop, and wherein both first and second loop reduce in size upon tensioning of the first and second ends” after “the anchor body”.
In claim 11, line 5, replaced “configured for passage of at least one flexible member therethrough” with “, at least one flexible member passed through the at least one adjustable opening” after “at least one adjustable opening”.
In claim 11, line 13, added “at least one” after “allow the”.
In claim 11, line 11, deleted “and” after “radially extended;”.
In claim 11, line 15, added “; wherein the at least one adjustable opening comprises a first and second adjustable openings for passage of the at least one flexible member therethrough and wherein tensioning of the first and second ends of the suture reduces both the first and second adjustable opening of the suture” after “sliding therethrough”.
In claim 15, line 10, deleted “and” after “engaged with bone hole;”.
In claim 15, line 12, added “; wherein the at least one opening comprises a first opening and a second opening, and wherein both the first and second openings reduce in size upon tensioning of the first and second ends of the suture” after “soft tissue to the anchor body”.
Allowable Subject Matter
Claims 1, 3-12 and 14-19 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1, 11 and 15, the prior art fails to disclose, in combination with other limitation of the claim a tissue repair assembly and method of tissue repair comprise a soft anchor body coupled to a suture with two ends exit adjacent to the proximal end of the anchor body, a flexible member passed through a loop formed by the suture, changing the size of the loop by tensioning the suture thereby secure the flexible member to the anchor and also changing the shape of the soft anchor from elongated to axially compressed and radially extended.
The closest prior art EP 2774545 discloses knotless filamentary fixation devices and methods of assembly having a soft anchor 20 with sutures 30 or 40 extending through the anchor that formed a loop 35 or 45 at one end for engaging with the flexible member 50, Fig. 5 that coupled to the soft tissue.  This is very similar to the current invention; however, this prior art only disclose one suture loop that engaged with the flexible member.  The prior art US 2014/0277133 to Foerster discloses tissue repair assembly having a soft anchor with suture inserting through the anchor with two ends extending out of the proximal end of the anchor, the suture also forming a loop which coupled to tissue and when tensioning the two ends of the suture, the loop would approximate the tissue to the anchor and bone.  US 2015/0173739 to Rodriguez et al. discloses knotless all suture tissue repair having a soft anchor body with one suture extending there through which formed a loop that coupled to the soft tissue.  These prior arts teach similar devices; however, these prior arts only discloses one suture loop.  On the other hand, the current invention using two suture loops formed by the suture for engaging with the flexible member and when tensioning the two suture ends, the loops reduce in size thereby secured the flexible member to the anchor body.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771